DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hoshino (U.S. Pat. No. 9,816,252) in view of Futatsudera (U.S. Pat. No. 9,457,798).
Regarding claim 12, Hoshino discloses a method for controlling a hybrid vehicle (col. 1, lines 5-10) comprising an electric motor (10) that drives the vehicle to travel, a generator (col. 9, lines 10-16 has the generator provide power to the motor through the battery) that supplies power to the electric motor, and an engine that drives the generator (col. 9, lines 5-10), the method comprising: 
calculating target driving force for the vehicle (col. 3, lines 19-30 discloses how this is dealing with driving force); and 
controlling a rotational speed of the engine in accordance with pseudo driving force and latch pseudo driving force (fig. 11), the pseudo driving force gradually approaching the target driving force until after a first predetermined time with a time delay with respect to the target driving force, the latch pseudo driving force being the pseudo driving force at a time point at which an amount or factor of change in the target driving force becomes a predetermined threshold or more (shown in fig. 11).
Note: the way the latch pseudo force is claimed this is a contingent limitation, see MPEP 2111.04, which when not required will not be further addressed.  In this case the system method does not require that the driving force ever exceed the threshold and so is not required of this method.
Hoshino does not disclose a separate generator from the motor or that the motor provides “travel” to the whole vehicle.
Futatsudera, which deals in hybrid systems, teaches a separate generator (113) and travel to the whole vehicle from the motor (fig. 4 “EV drive mode”).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Hoshino with the generator and travel of Futatsudera because this allows the engine to operate at BSFC (least fuel consumption) while providing the necessary power for operation (Col. 11, line 50 – col. 12, line 3) and EV drive mode allows for no pollution during operation.
Regarding claim 13 which depends from claim 12, Hoshino discloses comprising:
 calculating the amount or factor of change in the target driving force for the vehicle (fig. 11 col. 4, lines 35-40); 
calculating the pseudo driving force obtained by subjecting the target driving force to a first-order lag process (col. 4, lines 37-42 discloses controlling the system to run a predetermined route for favorable combustion); 
setting a value correlating with an achievement rate of the pseudo driving force to the target driving force as a change rate of the rotational speed of the engine (col. 4, lines 48-57 are controlling the rate to avoid inefficiency and polluting); and 
controlling the rotational speed of the engine on a basis of the change rate of the rotational speed of the engine (fig. 11).
Regarding claim 14, Hoshino discloses a method for controlling a hybrid vehicle comprising an electric motor that drives the vehicle to travel, a generator that supplies power to the electric motor, and an engine that drives the generator, the method comprising: calculating an amount or factor of change in target driving force for the vehicle; setting a change rate of a rotational speed of the engine in accordance with the amount or factor of change in the target driving force; and controlling the rotational speed of the engine on a basis of the change rate of the rotational speed of the engine, wherein the rotational speed of the engine is controlled based on the change rate of the rotational speed of the engine in accordance with the amount or factor of change in the target driving force from a time point at which the amount or factor of change in the target driving force becomes a predetermined threshold (the above limitations are addressed in claim 12) or more until a second predetermined time elapses, and after the second predetermined time has elapsed, the rotational speed of the engine is controlled based on a predetermined constant engine rotational speed change rate (this is the disclosed “steady-state” operation).
Regarding claim 15 which depends from claim 14, Hoshino discloses wherein when the change rate of the rotational speed of the engine is set in accordance with the amount or factor of change in the target driving force, the change rate of the rotational speed of the engine is set higher as the amount or factor of change in the target driving force increases (col. 19, lines 3-30 discloses that the relationship of the amount of change needed effects the timing at which the change occurs.).
Regarding claim 16 which depends from claim 14, Hoshino discloses wherein when the change rate of the rotational speed of the engine is set in accordance with the amount or factor of change in the target driving force, the change rate of the rotational speed of the engine is set in accordance with pseudo driving force obtained by subjecting the target driving force to a first-order lag process (the limitations of this claim have been addressed above in claim 13).
Regarding claim 17 which depends from claim 16, Hoshino discloses wherein the change rate of the rotational speed of the engine is set to a value correlating with an achievement rate of the pseudo driving force to the target driving force (the limitations of this claim have been addressed above in claim 13).
Regarding claim 18 which depends from claim 13, Hoshino discloses wherein an absolute value of the change rate of the rotational speed of the engine is restricted to be a predetermined change rate or more (disclosed in the abstract).
Regarding claim 19 which depends from claim 13, Hoshino discloses wherein the vehicle is capable of setting a plurality of travel specifications in which profiles of the target driving force that are set with respect to a traveling speed and an accelerator pedal position are different (shown in fig. 6 is the fuel efficient region in which the system is trying to control the engine in the rates and paths taken going from two different points in that region would meet these limitations), and a time constant of the first-order lag process is set smaller as the target driving force set with respect to the traveling speed increases in the travel specifications (col. 19, lines 3-10 discloses that the rate of change is based on the ratio of engine speed to torque.  The higher the torque the lower the ratio.).
Regarding claim 20 which depends from claim 13, Hoshino discloses wherein the electric motor is controlled based on the target driving force which is not subjected to the first-order lag process (shown in fig. 11).
Regarding claim 21 which depends from claim 12, Hoshino discloses wherein the vehicle further comprises a battery (15) that supplies power to the electric motor (col. 9, lines 10-16 has the generator provide power to the motor through the battery), and 
when required power corresponding to the target driving force is insufficient with the power supplied from the battery to the electric motor, power including the insufficient power is supplied from the generator to the electric motor (this is a contingent limitation, see MPEP 2111.04, since this is not a required step in the method).
If it can be argued that the contingent limitation above is a normal operating point of the system and so is required of the method then:
Futatsudera, which deals in hybrid systems, teaches when required power corresponding to the target driving force is insufficient with the power supplied from the battery to the electric motor, power including the insufficient power is supplied from the generator to the electric motor (Col. 11, line 50 – col. 12, line 3).
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have modified Hoshino with the engine assist to supplied battery power of Futatsudera because this allows the engine to operate at BSFC (least fuel consumption) while providing the necessary power for operation (Col. 11, line 50 – col. 12, line 3).
Regarding claim 22, Hoshino discloses a device for controlling a hybrid vehicle comprising an electric motor that drives the vehicle to travel, a generator that supplies power to the electric motor, and an engine that drives the generator, the device operating to: calculate target driving force for the vehicle; and control a rotational speed of the engine in accordance with pseudo driving force and latch pseudo driving force, the pseudo driving force gradually approaching the target driving force until after a first predetermined time with a time delay with respect to the target driving force, the latch pseudo driving force being the pseudo driving force at a time point at which an amount or factor of change in the target driving force becomes a predetermined threshold or more (the limitations of this claim have been addressed above in claim 12 and the latch force is able to performed in fig. 11 where the first step is a reduction which increases the ratio disclosed in col. 19, lines 3-5).
Regarding claim 23, Hoshino discloses a device for controlling a hybrid vehicle comprising an electric motor that drives the vehicle to travel, a generator that supplies power to the electric motor, and an engine that drives the generator, the device operating to: calculate an amount or factor of change in target driving force for the vehicle; set a change rate of a rotational speed of the engine in accordance with the amount or factor of change in the target driving force; and control the rotational speed of the engine on a basis of the change rate of the rotational speed of the engine, wherein the rotational speed of the engine is controlled based on the change rate of the rotational speed of the engine in accordance with the amount or factor of change in the target driving force from a time point at which the amount or factor of change in the target driving force becomes a predetermined threshold or more until a second predetermined time elapses, and after the second predetermined time has elapsed, the rotational speed of the engine is controlled based on a predetermined constant engine rotational speed change rate (the limitations of this claim have been addressed above in claim 14).
Regarding claim 24 which depends from claim 14, Hoshino discloses wherein the vehicle further comprises a battery that supplies power to the electric motor, and when required power corresponding to the target driving force is insufficient with the power supplied from the battery to the electric motor, power including the insufficient power is supplied from the generator to the electric motor (the limitations of this claim have been addressed above in claim 21).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please review when considering a response to this office action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GONZALO LAGUARDA whose telephone number is (571)272-5920. The examiner can normally be reached 8-5 M-Th Alt. F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Logan Kraft can be reached on (571) 270-5065. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GONZALO LAGUARDA/Primary Examiner, Art Unit 3747